Luke, J.
Under all the facts of the case, and especially the incriminatory admissions and conduct of the defendant after he was charged with the burglary, his conviction was fully authorized by the evidence.
In the light of the court’s charge, it was not error, in the absence of a timely and appropriate written request, to fail to charge specifically on the law of circumstantial evidence. See, in this connection, Shaneyfelt v. State, 24 Ga. App. 555 (3) (101 S. E. 592).

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.